                                                  Case 5:17-cv-02514-JGB-SHK Document 245 Filed 01/07/20 Page 1 of 6 Page ID #:5073




                                                            1   AKERMAN LLP
                                                                MICHAEL L. GALLION (SBN 189128)
                                                            2   DAVID VAN PELT (SBN 163690)
                                                                ASHLEY BOBO (SBN 312714)
                                                            3   601 West Fifth Street, Suite 300
                                                                Los Angeles, California 90071
                                                            4   Telephone: (213) 688-9500
                                                                Facsimile: (213) 627-6342
                                                            5   Email: michael.gallion@akerman.com
                                                                        david.vanpelt@akerman.com
                                                            6           ashley.bobo@akerman.com
                                                            7   COLIN L. BARNACLE (admitted pro hac vice)
                                                                ADRIENNE SCHEFFEY (admitted pro hac vice)
                                                            8   ASHLEY E. CALHOUN (SBN 270530)
                                                                1900 Sixteenth Street, Suite 1700
                                                            9   Denver, Colorado 80202
                                                                Telephone: (303) 260-7712
                                                           10   Facsimile: (303) 260-7714
                                                                Email: colin.barnacle@akerman.com
                                                           11           adrienne.scheffey@akerman.com
              TEL.: (213) 688-9500 – FAX: (213) 627-6342
                601 WEST FIFTH STREET, SUITE 300




                                                                Attorneys for Defendant
                LOS ANGELES, CALIFORNIA 90071




                                                           12
                                                                THE GEO GROUP, INC.
                                                           13
AKERMAN LLP




                                                                                      UNITED STATES DISTRICT COURT
                                                           14
                                                                         CENTRAL DISTRICT OF CALIFORNIA – EASTERN DIVISION
                                                           15
                                                                RAUL NOVOA, JAIME CAMPOS                   Case No. 5:17-cv-02514-JGB-SHK
                                                           16   FUENTES, ABDIAZIZ KARIM, and
                                                                RAMON MANCIA, individually and on          Assigned to Hon. Shashi Kewalramani
                                                           17   behalf of all others similarly situated,
                                                                                                           DEFENDANT THE GEO GROUP,
                                                           18                   Plaintiff,                 INC.'S SUPPLEMENTAL
                                                                        vs.                                MEMORANDUM OF LAW
                                                           19                                              PURSUANT TO FED. R. CIV. PROC. 37
                                                                THE GEO GROUP, INC.,
                                                           20
                                                                                Defendant.                 Hearing Date: January 21, 2020
                                                           21                                              Hearing Time: 10:00 a.m.
                                                                THE GEO GROUP, INC.,
                                                           22
                                                                                Counter-Claimant,
                                                           23                                              TAC Filed:         September 16, 2019
                                                                        vs.                                SAC Filed:         December 24, 2018
                                                           24                                              FAC Filed:         July 6, 2018
                                                                RAUL NOVOA, JAIME CAMPOS                   Complaint Filed:   December 19, 2017
                                                           25   FUENTES, ABDIAZIZ KARIM, and               Trial Date:        June 23, 2020
                                                                RAMON MANCIA, individually and on
                                                           26   behalf of all others similarly situated,
                                                           27                   Counter-Defendant.
                                                           28

                                                                51309483v.1                                          CASE NO. 5:17-CV-02514-JGB-SHK
                                                                      DEFENDANT THE GEO GROUP, INC.'S SUPPLEMENTAL MEMORANDUM OF LAW
                                                  Case 5:17-cv-02514-JGB-SHK Document 245 Filed 01/07/20 Page 2 of 6 Page ID #:5074




                                                            1   I.      INTRODUCTION
                                                            2           Plaintiffs filed a premature and unnecessary motion to compel ("Motion") that
                                                            3   seeks documents and privilege logs recently agreed upon that GEO is in the process of
                                                            4   producing, and that faults GEO for confidentiality designations which it had no
                                                            5   control over.
                                                            6           Plaintiffs claim that GEO has failed to produce documents as agreed to, but
                                                            7   Plaintiffs cannot identify a single deadline for production that has been missed, nor a
                                                            8   single document that GEO committed to producing that it now refuses to provide.
                                                            9   Plaintiffs sole basis for the Motion is a vague claim that GEO's commitment to
                                                           10   produce documents "never materializes."        (Joint Stip. p. 1.).   Plaintiffs filed the
                                                           11   Motion only weeks after an agreement was reached to produce many of the documents
              TEL.: (213) 688-9500 – FAX: (213) 627-6342
                601 WEST FIFTH STREET, SUITE 300
                LOS ANGELES, CALIFORNIA 90071




                                                           12   at issue, and prior to the date that GEO committed to producing them.
                                                           13           In addition, Plaintiffs push forward in attempting to compel information
AKERMAN LLP




                                                           14   regarding GEO's employees that is protected by their right to privacy and irrelevant to
                                                           15   Plaintiffs' claims, even after Plaintiffs were given ample opportunity to narrow the
                                                           16   requests.
                                                           17           Plaintiffs' Motion is belied by the facts, the law, and by the extensive meet and
                                                           18   confer efforts engaged in by GEO to avoid such disputes. The Motion should be
                                                           19   denied, and GEO should be awarded the fees it has been forced to incur defending
                                                           20   against it.
                                                           21   II.     LEGAL ARGUMENT
                                                           22           A.      GEO is Meeting its Obligations Regarding the Production of
                                                                                Financial Documents
                                                           23
                                                                        Much of Plaintiffs' Motion is devoted to the claim that GEO has failed to
                                                           24
                                                                produce a wealth of financial information regarding the Adelanto facility (Request
                                                           25
                                                                Nos. 6, 22-23), including documents reflecting monthly and yearly operating costs,
                                                           26
                                                                financial statements, projections, and analyses. On this point the Motion is totally
                                                           27
                                                                unnecessary.
                                                           28
                                                                        The Parties agreed that the documents produced in response to these requests
                                                                51254266,1                                 1            CASE NO. 5:17-CV-02514-JGB-SHK
                                                                 DEFENDANT THE GEO GROUP, INC.'S SUPPLEMENTAL MEMORANDUM OF LAW
                                                  Case 5:17-cv-02514-JGB-SHK Document 245 Filed 01/07/20 Page 3 of 6 Page ID #:5075




                                                            1   shall essentially mirror the information produced in the Nwauzor case pending in the
                                                            2   Western District of Washington. There is no dispute regarding this agreement. (Joint
                                                            3   Stip., pp. 2, 6.) The only dispute is GEO's non-existent "refusal to comply." (Id.).
                                                            4           In truth, GEO has never refused to produce the documents at issue, and actually
                                                            5   began producing them before Plaintiffs filed the Motion.                                 (Joint Stip., p. 20)
                                                            6   (acknowledging that GEO produced a financial summary responsive to the requests).
                                                            7   Following a meet and confer conference on December 3, and a subsequent conference
                                                            8   with the Court on December 6, GEO represented that it would begin producing
                                                            9   responsive documents within the month as part of another massive rolling production
                                                           10   (documents in the Nwauzor had only been produced a few weeks before) .1 GEO has
                                                           11   produced financial documents according to this schedule and will continue to do so. 2
              TEL.: (213) 688-9500 – FAX: (213) 627-6342
                601 WEST FIFTH STREET, SUITE 300
                LOS ANGELES, CALIFORNIA 90071




                                                           12           Nonetheless, Plaintiffs did not see fit to wait even until the date set for
                                                           13   production before filing the Motion. As such, Plaintiffs' Motion is plainly premature,
AKERMAN LLP




                                                           14   and frankly indefensible. See Cannon v. Austal USA LLC, 2017 WL 715413, * 2
                                                           15   (S.D. Cal. Feb. 23, 2017)(denying motion to compel where "defendants' time to
                                                           16   respond to the requests has yet to expire"); Tri-Star Pictures, Inc. v. Unger, 171 F.R.D
                                                           17   94, 100 (S.D.N.Y 1997)(finding lack of good faith where party filed motion to compel
                                                           18   before discovery responses were due).
                                                           19           GEO has neither refused to produce the documents at issue in these requests nor
                                                           20   tried to avoid producing them indirectly. The Motion should be denied.
                                                           21           B.       GEO Has Produced Documents Referenced in its Initial Disclosures
                                                           22           Plaintiffs' next tactic is to claim that GEO has refused to produce documents
                                                           23   (mostly unidentified) referenced in GEO's Initial Disclosures.
                                                           24           Plaintiffs again fail to articulate any discovery deadline GEO has blown, or
                                                           25   discovery order that GEO has failed to follow. Plaintiffs simply point to several
                                                           26   general categories of documents and claim that GEO has not met its obligations to
                                                           27
                                                                1
                                                                 GEO has engaged in at least 14 separate document productions in the case, totaling approximately 7,000 documents.
                                                           28   2
                                                                 GEO produced documents, including financial records sought by Plaintiffs, on 12/27; due to an electronic error, these
                                                                documents were produced again on 12/30, and additional documents were produced on January 2, 2020.
                                                                51254266,1                                             2                   CASE NO. 5:17-CV-02514-JGB-SHK
                                                                    DEFENDANT THE GEO GROUP, INC.'S SUPPLEMENTAL MEMORANDUM OF LAW
                                                  Case 5:17-cv-02514-JGB-SHK Document 245 Filed 01/07/20 Page 4 of 6 Page ID #:5076




                                                            1   produce them. Plaintiff's' failure to set forth specifically the documents to which they
                                                            2   refer renders the Motion equally deficient on this point.
                                                            3           As for the documents Plaintiffs do identify, most of them have either actually
                                                            4   been produced (including Plaintiff Novoa's commissary records, which GEO
                                                            5   specifically identifies (Joint Stip., p. 8)), or are the subject of separate meet and confer
                                                            6   efforts (including the "business records" alluded to by Plaintiffs (Joint Stip., p. 3)).
                                                            7   Accordingly, they do not form the basis of a legitimate discovery motion.
                                                            8           Nonetheless, GEO has gone further, and enumerated a host of specific
                                                            9   documents referenced in its Initial Disclosures that have been produced. In response,
                                                           10   Plaintiffs do nothing more than speculate that additional documents must exist that
                                                           11   GEO refuses to produce, without a firm idea of what those documents are, much less
              TEL.: (213) 688-9500 – FAX: (213) 627-6342
                601 WEST FIFTH STREET, SUITE 300
                LOS ANGELES, CALIFORNIA 90071




                                                           12   evidence that they have been withheld. The Motion is baseless on this issue as well.
                                                           13
AKERMAN LLP




                                                                        C.    The Confidentiality and Privilege Designations are Beyond GEO's
                                                                              Control.
                                                           14
                                                                        Plaintiffs next complain about the number of documents labeled as
                                                           15
                                                                "Confidential," "Highly Confidential," or "Highly Confidential – Attorneys' Eyes
                                                           16
                                                                Only," in addition to documents withheld on privilege grounds and GEO's speed in
                                                           17
                                                                producing privilege logs. Plaintiffs cannot show that GEO is responsible for the
                                                           18
                                                                confidentiality designations, or that Plaintiffs have been harmed by any of the
                                                           19
                                                                designations.
                                                           20
                                                                        First, Plaintiffs assert that GEO has redacted "hundreds of pages" in a recent
                                                           21
                                                                production of over 400 documents, and that GEO "designated all but about a dozen of
                                                           22
                                                                these documents Confidential or Highly Confidential." (Maya Decl., p. ¶5). What
                                                           23
                                                                Plaintiffs ignore is whether these designations were dictated by GEO. In fact, almost
                                                           24
                                                                all of the confidentiality designations and decisions to redact/withhold documents
                                                           25
                                                                have been made by ICE, not GEO. GEO had no involvement in these designations by
                                                           26
                                                                an agency of the federal government, and no control over them.
                                                           27
                                                                        In addition, despite arguing that GEO has been "preventing Plaintiffs from
                                                           28

                                                                51254266,1                                  3             CASE NO. 5:17-CV-02514-JGB-SHK
                                                                 DEFENDANT THE GEO GROUP, INC.'S SUPPLEMENTAL MEMORANDUM OF LAW
                                                  Case 5:17-cv-02514-JGB-SHK Document 245 Filed 01/07/20 Page 5 of 6 Page ID #:5077




                                                            1   relying on discoverable evidence," Plaintiffs fail to identify any specific document
                                                            2   that they have been impeded from using as a result of a redaction or confidentiality
                                                            3   designation. Without such evidence, Plaintiffs' plea is empty, and its request (to the
                                                            4   extent one exists) should be denied.
                                                            5           Moreover, as for the preparation of privilege logs, Plaintiffs cannot identify any
                                                            6   deadline GEO has failed to meet in providing privilege logs, or any agreement that
                                                            7   GEO has not honored. Given the difficulty of producing privilege logs when it is not
                                                            8   responsible for the decisions regarding privileged documents, GEO has worked
                                                            9   diligently to prepare privilege logs, and (as of the date of this Memorandum) produced
                                                           10   privilege logs for two of the three sets of document productions pending.3 Plaintiffs'
                                                           11   Motion is moot as well as meritless.
              TEL.: (213) 688-9500 – FAX: (213) 627-6342
                601 WEST FIFTH STREET, SUITE 300
                LOS ANGELES, CALIFORNIA 90071




                                                           12           D.       Plaintiffs Continue to Push for Intrusive Information Regarding
                                                                                 GEO's Employees and Other Third Parties.
                                                           13
AKERMAN LLP




                                                                        Plaintiffs' abuse of the discovery process also takes the form of pressing for
                                                           14
                                                                extensive and confidential information regarding GEO's employees and other third
                                                           15
                                                                parties. Plaintiffs' professed basis for seeking the information is tenuous at best, and
                                                           16
                                                                is far outweighed by the burden and intrusiveness of the requests.
                                                           17
                                                                        For one thing, Plaintiffs seek every paystub for all "janitors, warehouse
                                                           18
                                                                employees, laundry personnel maintenance staff, and food services workers"
                                                           19
                                                                employed by GEO at the Adelanto facility at any time since 2014 (Request No. 27).
                                                           20
                                                                Plaintiffs also seek (among other things) the work schedules for all workers at the
                                                           21
                                                                Adelanto facility over the same period of time, and all agreements and
                                                           22
                                                                communications between GEO and the union representing GEO employees at
                                                           23
                                                                Adelanto (Request Nos. 29 and 35).
                                                           24
                                                                          Plaintiffs do not appear to dispute that information regarding compensation
                                                           25
                                                                and work schedules of employees constitutes information protected by an employee's
                                                           26

                                                           27
                                                                3
                                                                  GEO provided Plaintiffs' counsel with privilege logs for document production volumes 9 and 13 on December 29, 2019
                                                           28   (no privilege logs are required for volumes 10-12). GEO is preparing the privilege log for production volume 14, and
                                                                will provide that as soon as it is completed.
                                                                51254266,1                                                 4               CASE NO. 5:17-CV-02514-JGB-SHK
                                                                    DEFENDANT THE GEO GROUP, INC.'S SUPPLEMENTAL MEMORANDUM OF LAW
                                                  Case 5:17-cv-02514-JGB-SHK Document 245 Filed 01/07/20 Page 6 of 6 Page ID #:5078




                                                            1   right to privacy, and that parties seeking such information must show a "compelling
                                                            2   need" to obtain it.           Artis v. Deere & Co., 276 F.R.D. 348, 352 (N.D. Cal.
                                                            3   2011)(holding that when the right to privacy is implicated, "the party seeking
                                                            4   discovery must demonstrate a compelling need for discovery, and that compelling
                                                            5   need must be so strong as to outweigh the privacy right asserted").
                                                            6           Nonetheless, Plaintiffs' sole basis to seek to compel this information is that
                                                            7   work schedules and union contracts could reflect supposed "understaffing" at
                                                            8   Adelanto, resulting in an increased need for immigrant labor, and that employee pay
                                                            9   records can be used to determine the compensation detainees would earn if they were
                                                           10   classified as employees. As for supposed understaffing, ample ways exist to explore
                                                           11   this theory without obtaining work schedules for GEO employees. And Plaintiffs'
              TEL.: (213) 688-9500 – FAX: (213) 627-6342
                601 WEST FIFTH STREET, SUITE 300
                LOS ANGELES, CALIFORNIA 90071




                                                           12   notion that immigrant detainees would (or should) be paid the same compensation as
                                                           13   GEO's employees is far-fetched and the result of pure speculation, nothing more.
AKERMAN LLP




                                                           14   Plaintiffs cannot even approach the standard to compel this data, or the other intrusive
                                                           15   and burdensome information that they have moved to compel. Stone v. Boeing Co.,
                                                           16   2011 WL 13269501, * 4 (C.D. Cal. January 13, 2011)(denying motion to compel
                                                           17   where "Plaintiffs have not yet made a factual showing warranting the production of
                                                           18   salary information for all . . . employees in Defendants' database").4
                                                           19   III.    CONCLUSION
                                                           20           GEO respectfully requests that Plaintiffs' Motion be denied, and the Court order
                                                           21   Plaintiffs pay GEO's reasonable attorneys' fees incurred responding to the Motion.
                                                           22   Dated: January 7, 2020                                    AKERMAN LLP
                                                           23                                                             By:     /s/ Michael L. Gallion
                                                                                                                                Michael L. Gallion
                                                           24
                                                                                                                                Attorneys for Defendant
                                                           25                                                                   THE GEO GROUP, INC.
                                                           26

                                                           27

                                                           28   4
                                                                  Plaintiffs' requests for documents reflecting all accident reports involving GEO employees, and any grievances
                                                                regarding the Voluntary Work Program at Adelanto, are also vastly overbroad and fare no better.
                                                                51254266,1                                               5                CASE NO. 5:17-CV-02514-JGB-SHK
                                                                    DEFENDANT THE GEO GROUP, INC.'S SUPPLEMENTAL MEMORANDUM OF LAW
